UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LANCE DAVOREN,

Plaintiff,
17-cv-9384 (NSR)
-against-
ORDER OF DISMISSAL
TOWN OF MOUNT HOPE and PAUL K.
RICHARD, Chief of Police,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Lance Davoren (“Plaintiff’) initiated this action on November 30, 2017, against
Defendants Town of Mount Hope and Paul K. Richard (“Defendants”). (ECF No. 1.)

On January 24, 2020, the Court issued an Order to Show Cause (“OSC”) why this action
should not be dismissed for want of prosecution. (ECF No. 13.) In the OSC, the Court delineated
Plaintiff's failure to prosecute his claims, including Plaintiffs failure to take any action in this
matter since an electronic summons was issued on June 26, 2019. (/d.) Plaintiff was granted until
February 17, 2020 to demonstrate to the Court that he had not abandoned his claims and was taking
diligent steps to prosecute them. (/d.) Despite the passage of more than a month, Plaintiff has
failed to communicate with the Court or otherwise respond to the OSC. Accordingly, due to
Plaintiff's failure to prosecute this action, the action is dismissed pursuant to Fed R. Civ. P. 41(b).

The Clerk of Court is respectfully directed to terminate this action.

Dated: February 24, 2020 SO ORDERED:

White Plains, New York ee

NELSON S. ROMAN
United States District Judge

 

 

 

 
